— Appeal from a judgment of the County Court, Chemung County, rendered March 7, 1975, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree (Penal Law, § 220.09, subd 10) and sentencing him to a term of not less than three years nor more than six years. The sentence imposed pursuant to section 70.06 of the Penal Law was not *667unconstitutional (People v Brown, 46 AD2d 255). Nor is there any merit in defendant’s additional contentions. Judgment affirmed. Greenblott, J. P., Sweeney, Koreman, Main and Reynolds, JJ., concur.